USCA11 Case: 19-12542    Date Filed: 08/23/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12542
                       ________________________

                D.C. Docket No. 6:18-cv-01414-PGB-GJK



YOUSRY RIZK,

                                                           Plaintiff-Appellant,

                                  versus

SEMINOLE COUNTY SHERIFFS DEPARTMENT,

                                                                    Defendant,

SEMINOLE COUNTY SHERIFF,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 23, 2021)

Before BRANCH, GRANT, and ED CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-12542        Date Filed: 08/23/2021    Page: 2 of 4



      This is an appeal of the dismissal of a pro se plaintiff’s complaint for failure

to state a claim. The district court gave the plaintiff two opportunities to amend

the complaint, and that is almost always plenty. The problem here, though, is that

in judging all three iterations of the complaint, the court considered only the single

defendant named in the caption of the complaint and not the other individuals who

were named or described in the body of it. The complaint recounted specific

details about what those other individuals allegedly had done to violate the

plaintiff’s rights and injure him. We need not go into all of the examples; one will

suffice. The original complaint, which the plaintiff incorporated into both of his

amended complaints, alleged that Deputy Akebo Pugh (also spelled “Pough”) took

the plaintiff to the “isolation room” so officers could assault him and that Pugh and

the others used such excessive force that it broke the plaintiff’s ribs, injured his

kidney, and nearly resulted in his death.

      Apparently, the reason the district court did not address whether the plaintiff

had stated a claim against Pugh or any other deputies, or against any medical

personnel who were named and whose alleged wrongful conduct was described in

the complaint, is that none of them were named in the caption of it. Only the

Sheriff’s Department was included in the caption of the original complaint, and

only the Sheriff was included in the captions of the amended complaints.




                                            2
           USCA11 Case: 19-12542           Date Filed: 08/23/2021       Page: 3 of 4



       We have indicated that a pro se complaint may state a claim against

individuals or entities who are identified in the body of it and whose wrongful

conduct is alleged there, even if they are not named in the caption. Wilger v. Dep’t

of Pensions & Sec. for Ala., 593 F.2d 12, 13 (5th Cir. 1979) (“In their pro se

complaint the Wilgers made allegations which indicate that there may be

individuals (whether state officials or others) who are amenable to suit in federal

court. The Wilgers should be allowed to amend their complaint in order to add

such parties-defendant as they choose to name.”) 1; see Lundgren v. McDaniel, 814

F.2d 600, 604 n.2 (11th Cir. 1987) (“[A]lthough captions provide helpful guidance

to the court, they are not determinative as to the parties to the action or the court’s

jurisdiction.”); see also Trackwell v. U.S. Gov’t., 472 F.3d 1242, 1243 (10th Cir.

2007) (When a pro se plaintiff “names the wrong defendant in the caption or when

the identity of the defendants is unclear from the caption, courts may look to the

body of the complaint to determine who the intended and proper defendants are.”).

       We vacate the judgment of the district court and remand the case to the

district court for proceedings consistent with this opinion. The court in its

discretion may find it prudent to allow the complaint to be amended one more time

to clarify matters.


       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down before October 1, 1981.
                                                3
  USCA11 Case: 19-12542   Date Filed: 08/23/2021   Page: 4 of 4



VACATED AND REMANDED.




                              4